Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 30 March 2021 are acknowledged.
	Claims 19-20, 22-30, and 32-36 are currently pending. Claims 32-36 were previously withdrawn (non-elected invention).  Claim 19 is currently amended.  Claims 1-18, 21, and 31 are cancelled.  Claims 19-20 and 22-30 are examined on the merits within. 

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 30 March 2021 has been entered.

Modified Rejections 
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 19-20 and 22-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamoto (WO2013/108410) in view of Loeffler et al. (U.S. Patent Application Publication No. 2012/0183479).
Regarding instant claims 19-20, 25 and 30, Kawamoto teaches a changing color composition comprising microcapsules with a core comprising one organic material and at least one layered coating surrounding said core, the layered coating comprising at least one polymer, at least one colorant, and at least one lipid-based material.  See claim 1.  The outer layer of said microcapsules contains titanium dioxide.  Seepage 20, lines 4-5. The microcapsules rupture upon rubbing or pressing on the skin in order to release their content.  See page 8, lines 17-20. Average particle size diameters of colorant microcapsules up to about 800 microns are used, preferably from 80 to 800 µm.  See page 10, lines 21-26. External layers comprise hydrophilic polymers such as polyacrylic acids, crosslinked polyacrylate, and sodium acrylate copolymer. See page 13, lines 20-31.  The colorant is selected from iron oxides and titanium dioxide, wherein iron oxide is selected from red iron oxide, yellow iron oxide or black iron oxide.  See page 17, lines 1-5. The layers will be advantageously differently colored.  This different color may be obtained through the use of different colorants or different concentrations of at least one colorant when the colorant is the same for two layers.  See page 16, lines 10-14.  Each layer forming the microcapsule contains at least one specific colorant or a specific blend of colorants.  See page 19, lines 25-26. With respect to claim 19 which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	Regarding instant claim 22, the core comprises a monosaccharide-polyol selected from mannitol, erythritol, xylitol, or sorbitol.  See claim 3. The core is uncolored.  See page 6, line 6. The multilayer coating surrounding the core comprises at least one organic inner layer and at least one organic outer layer of different color and entrapping respectively at least one colorant.  See page 6, lines 7-10. 
	Regarding instant claim 23, the polymer (i.e., wall forming material) is present in 0.5 to 20% by weight of the microcapsule.  See page 16, lines 3-4. The colorants are present in 20 to 90% of the microcapsule.  See page 20, lines 8-9.  The lipid based material is present in 0.05 to 5% by weight of the microcapsule.  See page 20, lines 25-26.  
	Regarding instant claim 24, the core is contained in an amount of 1 to 50%, in particular 10 to 20% by weight with respect to the total weight of the microcapsule.  See page 12, lines 24-26.
	Regarding instant claim 26, the layered coating surrounding the core comprises at least one hydrophilic polymer selected from polysaccharides such as starch and cellulose derivatives.  See claim 4.  The hydrophilic polymers are soluble in water or alcohols such as glycols or polyols.  See page 13, lines 10-11. The different layers forming the coating may be based on identical or different polymers.  Advantageously they will be formed from the same polymer.  See page 16, lines 6-8. 
	Regarding instant claims 27-28, the lipid based material is preferably a phospholipid such as hydrogenated lecithin.  See claim 5. 

	Although Kawamoto teaches the size of the microcapsule, Kawamoto does not teach the thickness of the core and shell.
	Loeffler et al. teach microencapsulated colorant granules consisting of a core and shell wherein the core has a diameter between 1 and 1000 µm and the shell has a thickness between 1 to 500µm. See abstract. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the core to have an average diameter between 1 and 1000 µm and a shell layer of 1 to 500 µm since these are known effective parameters for microencapsulated colorants. One would have been motivated, with a reasonable expectation of success, since Loeffler et al. teach the effectiveness of microencapsulated colorants of the specified size within personal care compositions.  It would have been well within the purview of the skilled artisan to modify the thickness of each layer depending on the type and intensity of color desired while maintaining the microcapsule thickness taught by Kawamoto as being effective in personal care compositions.   Since Kawamoto teaches that the microcapsules rupture upon rubbing or pressing on the skin in order to release their content, a pressure breakable wall layer is involved.  See page 8, lines 17-20.  It is also noted that Kawamoto teaches at least one layered coating surrounding said core, the layered coating comprising at least one polymer, at least one colorant, and at least one lipid-based material.  See claim 1.  It would have been well within the purview of the skilled artisan at the time the invention was made to derive the layers of the microcapsule, i.e., multiple inner layers, and outer color layer surrounding the pressure breakable wall, or an outermost protective layer to optimize the coloration/gradation pattern while improving bleed and shatter resistance, or varying .  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 19-20 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,813,851.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,813,851 are directed to a color-changing microcapsule with a core-shell structure comprising a core and a pressure breakable wall comprising titanium dioxide, a binder and a lipid based material.  The difference lies in the fact that the instant application does not comprise a colorant within the core and U.S. Patent No. 10,813,851 comprises a pigment within the core.  It would have been well within the purview of the skilled artisan at the time the invention was made to use a colorant within the core as a matter of design choice when formulating a chromic material dependent on the desired colorant profile.   
It is noted that U.S. Patent No. 10,813,851 was allowed on August 6, 2020 and issued on October 7, 2020.  U.S. Patent No. 10,813,851 was previously cited as Application No. 15/519761. 

Response to Arguments
	Applicants’ arguments filed 30 March 2021 have been fully considered but they are not persuasive. 
7.	Applicants argued, “Claim 19 was amended to include product by process limitations which are not taught by Kawamoto or Loeffler.  Kawamoto fails to teach a microcapsule in which both the core and pressure breakable wall layer contains titanium dioxide. Kawamoto fails to teach a core comprising two inner layers, both of which contain titanium dioxide. Loeffler fails to cure the deficiencies.”	
	In response to applicants’ arguments, it is noted that claim 19 is directed to a core shell structure wherein the core comprises a seed and inner color layer and the shell comprises a pressure breakable wall layer, an outer color layer and an outermost protective layer wherein the microcapsules are prepared by a coating process.  The core seed does not comprise a colorant. With respect to claim 19, which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, devoid of evidence that the claimed product is different than the prior art and this difference is due to the process, the prior art of Kawamoto and Loeffler make obvious the claimed invention. The prior art of Kawamoto teaches a core seed with additional layers.  Specifically Kawamoto teaches each layer forming the microcapsule contains at least one specific colorant or a specific blend of colorants.  See page 19, lines 25-26.  Titanium 
	Thus this rejection is maintained. 

8.	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615